EXAMINER'S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 12, 2021, has been entered.  Claims 215-235 are pending and are allowed in this Office Action.

Reference Made of Record
	The Examiner would like to make the following reference of record:  Velten et al.  PLoS ONE (2010) Vol. 5; pp. 1-12.  Velten et al teach expression of NtAn2 (the instant SEQ ID NO: 10) in tobacco, and they teach strong anthocyanin pigmentation in tobacco callus that is expressing the Arabidopsis homolog of NtAn2 (see Figure 2).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Applicant’s amendments in the response received on Jan. 12, 2021 overcame the objection and the obviousness rejections of record.  The provisional double patenting rejection was overcome by the cancellation of the conflicting claims in the co-pending application.  The Velten et al reference made of record, above, would have been added to the previous obviousness rejections to address the claim amendments; however, in the Applicant’s arguments, the Applicant has pointed out that Sato et al teach there are TWO copies of the PR5 gene in the genomic DNA of the Nicotiana tabacum plant (see page 11 of the response).  For this reason, the Examiner is unable to support the assertion that by isolating the PR5 promoter from Nicotiana tabacum one would necessarily arrive at a promoter with 95% identity to the instant SEQ ID NO: 1.  There is no teaching or suggestion to lead one of ordinary skill in the art to one particular copy of the PR5 gene, therefore, the obviousness rejection cannot be maintained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662